J-S41008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN MICHAEL WAGNER                       :
                                               :
                       Appellant               :     No. 406 MDA 2019

       Appeal from the Judgment of Sentence Entered February 13, 2019
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0004090-2016


BEFORE:      LAZARUS, J., MURRAY, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY LAZARUS, J.:                     FILED: AUGUST 22, 2019

        Kevin Michael Wagner appeals from his judgment of sentence entered

in the Court of Common Pleas of Berks County. After careful review, we affirm.

        This matter arises from events occurring between April 1, 2011 and

October 1, 2011, in which Wagner engaged in sexual conduct with a ten-year-

old boy.    On July 16, 2018, Wagner entered a negotiated guilty plea to

corruption of minors1 and indecent assault2 and, on February 13, 2019, he

was sentenced to a term of 11½ to 23 months’ incarceration, followed by 8

years of probation.          Wagner was also required to register with the


____________________________________________


1   18 Pa.C.S.A. § 6301(a)(1).

2   18 Pa.C.S.A. § 3126(a).



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S41008-19


Pennsylvania State Police for a period of 10 years pursuant to the Sexual

Offender Registration and Notification Act (“SORNA”).3 Wagner timely filed a

notice of appeal and a court-ordered Rule 1925(b) concise statement of errors

complained of on appeal.

        Wagner raises the following question for our review:

        Whether the sentencing court erred as a matter of law and
        imposed an illegal sentence of ten years sex offender registration
        as the requirements of the Sex Offender Registration and
        Notification Act (SORNA II) are punitive and the registration
        period imposed by the sentencing court exceeds the five-year
        statutory maximum sentence for the registrable offense of
        Indecent Assault (M1)?

Brief of Appellant, at 6.

        Wagner’s claim challenges the legality of his sentence.              See

Commonwealth v. Bradley, 834 A.2d 1127 (Pa. 2003). A sentence is illegal

where it exceeds statutory limits. Id. Wagner argues his sentence is illegal

because it requires a period of sexual offender registration exceeding the

statutory maximum sentence for the offense of which he was convicted. Brief

of Appellant, at 11.

        This Court has repeatedly held “a sentencing requirement for a

defendant to register as a sexual offender for a period of time exceeding the

lawful statutory maximum for his offense is not illegal.” Commonwealth v.

Martin, 205 A.3d 1247, 1250 (Pa. Super. 2019). See also Commonwealth




____________________________________________


3   42 Pa.C.S.A. § 9799.55.

                                           -2-
J-S41008-19



v. Strafford, 194 A.3d 168, 173 (Pa. Super. 2018); Commonwealth v.

Bricker, 198 A.3d 371, 377 (Pa. Super. 2018). Rather,

      SORNA’s registration requirements are an authorized punitive
      measure separate and apart from Appellant’s term of
      incarceration. The legislature did not limit the authority of a court
      to impose registration requirements only within the maximum
      allowable term of incarceration; in fact, the legislature mandated
      the opposite and required courts to impose registration
      requirements in excess of the maximum allowable term of
      incarceration.

Bricker, 198 A.3d at 377, quoting Strafford, 194 A.3d at 173. Accordingly,

Jackson’s sentence is not illegal, and his claim fails.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2019




                                      -3-